DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 5/6/2021 has been considered.  Initialed copies are enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6, 7 ,9, 13, 14, 16 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites wherein the offer request further includes a selected value for a second aspect of the item, the second aspect of the first variant of the first item matching the second aspect of the second variant of the first item.  The examiner is unable to ascertain the metes and bounds of the invention, as it is unclear what Applicant means by the second aspect of the first variant of the first item matching the second aspect of the second variant of the first item. For purposes of compact prosecution, the examiner is interpreting the claim to merely mean that the offer request includes a selected value for a second aspect of the item, wherein the second aspect is a second variant of the item. Claims that depend from claims 2, 9 and 16 are rejected together due to their dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, system and non-transitory computer-readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities (a commercial interaction, sales activity) and/or a mental process that can be performed in the human mind.  Using claim 1 as a representative example that is applicable to claims 8 and 15, the abstract idea is defined by the elements of:
	receiving an offer request for an item offered in an item listing, the offer request including an offer price and data indicating that a first aspect of the item was undefined; 
	generating an offer for the item based on the offer price and the first aspect of the item was undefined, the offer being to purchase at least a first variant of the first item and second variant of the first item for the offer price, the first aspect of the first variant of the first item being different than the first aspect of the second variant of the first item; and 
	transmitting the offer to a user that posted the item listing.
The above limitations are reciting a sales activity involving transaction negotiations, wherein the transaction involves negotiable terms, namely item attributes that may include variants. For example, the abstract idea relates to flexible negotiations, which occur often times in the realm of vehicle sales where attributes of the car are flexible.  Therefore, the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps of receiving an offer request for an item offered in an item listing, the offer request including an offer price and data indicating that a first aspect of the item was undefined; generating an offer for the item based on the offer price and the first aspect of the item was undefined, the offer being to purchase at least a first variant of the first item and second variant of the first item for the offer price, the first aspect of the first variant of the first item being different than the first aspect of the second variant of the first item; and transmitting the offer to a user that posted the item listing can be performed mentally by a person.  A person can verbally communicate offer requests, generate verbal or written offers and communication or pass along the verbal or written offer. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a client device, one or more computer processors; and one or more computer-readable mediums storing instructions that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited client device and processors perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract using a computer and an input device such as a keyboard.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  See MPEP 2106.05(f).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically computing equipment to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2-7, 9-14 and 16-20, the applicant recites further steps defining the abstract idea of contract negotiation. In particular, the claims are reciting steps related to the counter offer, which is more about the abstract idea of the claim and does not recite anything additional for consideration under the 2nd prong or for step 2B.  Nothing additional is claimed that is not part of the abstract idea. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lester et al., (US 2013/0297448).
Claims 1, 8 and 15: Lester describes a method, system and non-transitory computer-readable medium comprising: 
one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors [Fig. 1;0062-63] (describes system architecture describing the system elements of the claim), cause the system to perform operations comprising: 
receiving, from a client device, an offer request for an item offered in an item listing, the offer request including an offer price and data indicating that a first aspect of the item was undefined [0070] (describes participant creating offer to execute a product exchange); [0088-90] (describes creation of an offer including listing acceptable criteria and acceptable compensation); 
generating an offer for the item based on the offer price and the first aspect of the item was undefined, the offer being to purchase at least a first variant of the first item and second variant of the first item for the offer price, the first aspect of the first variant of the first item being different than the first aspect of the second variant of the first item [0097-0106] (describes generation of an offer for the item based on the offer creation process and matching process);[0123] (describes an example of an offer criteria entered by a student looking to exchange a flight ticket, the offer criteria including undefined aspects with regard to seat position, row and carrier); and 
transmitting the offer to a user that posted the item listing[0104] (describes transmitting the offer to participants requiring manual review of the offer).
2, 9 and 16. Lester further describes, wherein the offer request further includes a selected value for a second aspect of the item, the second aspect of the first variant of the first item matching the second aspect of the second variant of the first item [Fig. 7C] (describes offer request including a selected value for a second aspect of the item (i.e., departure data selected for variant).  
3,10 and 17.  Lester further describes the operations further comprising: receiving a counteroffer to sell the first variant of the item for a revised offer price; and providing the counteroffer to a user that provided the offer request [0105] (describes receiving a counteroffer to sell a variant at a revised offer price and presenting that counteroffer to the user).  
4, 11 and 18. Lester describes wherein the counteroffer further offers to sell the second variant of the item for the revised offer price[0105] (describes receiving a counteroffers to sell a variants (i.e., different flights to set locations) at a revised offer price and presenting that counteroffer to the user).  .  
5,12 and 19. Lester further describes the operations further comprising: receiving an acceptance to the offer, the acceptance identifying the first variant of the item [Fig. 2] (describes executing exchange, which is acceptance of the offer); [0077] (describes updating records to note acceptance of offer).  
6, 13 and 20. Lester further describes the operations further comprising: receiving a counteroffer to sell a third variant of the item, the second aspect of the third variant of the first item being different than the second aspect of the first variant of the first item and the second aspect of the second variant of the first item [Fig. 3B] (describes offers included in the inventory database, including 4 different variants of the flight requested).  
7, 14 and 20. Lester further describes the operations further comprising: providing the counteroffer to a user that provided the offer request [0105] (describes counterproposal proposed to users).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson et al., (US 2021/0035181): describes receiving a specification of a target vehicle from a selling dealer, comparing the specification of the target vehicle with the purchasing rules of the buy matrices, and providing a matched offer for the target vehicle to the selling dealer based on a result of comparing the specification of the target vehicle with the buy matrices.
Whitten, (US 2016/0232610): describes asynchronous tendering for variable characteristic assets, specifically describes For example, if the buyer bases an offer on a particular characteristic but is flexible (e.g., would offer based on “good” condition but could accept “fair”), price adjustments may be made. This and other variations from the range are described in more detail below.
Hamilton, IV et al., (US 2010/0299222): describes managing multiple multi-parameter negotiations for purchase or products or services.
Batachia et al., (US 7,103,580): describes a negotiation platform where terms are negotiable, including multi-variable characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689